—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), entered January 11, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action against the defendant, Cushman & Wakefield, Inc. (hereinafter C & W), to recover money allegedly due and owing for janitorial services. The Supreme Court granted a motion by C & W for summary judgment dismissing the complaint. We affirm.
*524In support of its motion, C & W demonstrated its prima facie entitlement to judgment as a matter of law by proffering evidence that its relationship with the plaintiff was that of an agent acting on behalf of a disclosed principal (the New York Dormitory Authority), and that there was no intention that it would assume any individual liability to the plaintiff for the services rendered (see Savoy Record Co. v Cardinal Export Corp., 15 NY2d 1 [1964]; Mencher v Weiss, 306 NY 1 [1953]; Peckham Rd. Corp. v Town of Putnam Val., 218 AD2d 789 [1995]). In opposition, the plaintiff failed to raise a triable issue of fact. Ritter, J.P., Smith, Goldstein and H. Miller, JJ., concur.